Digitally signed by
                                                                            Reporter of Decisions
                           Illinois Official Reports                        Reason: I attest to the
                                                                            accuracy and integrity
                                                                            of this document
                                  Appellate Court                           Date: 2017.01.12
                                                                            10:32:15 -06'00'




   Scottsdale Insurance Co. v. Lakeside Community Committee, 2016 IL App (1st) 141845



Appellate Court       SCOTTSDALE INSURANCE COMPANY, Plaintiff and
Caption               Counterdefendant, v. LAKESIDE COMMUNITY COMMITTEE;
                      ROBERT F. HARRIS, in His Official Capacity as the Cook County
                      Public Guardian, as Independent Administrator of the Estate of Angel
                      Hill, Deceased; ANGEL GREEN; and ANTHONY PRATER,
                      Defendants (Lakeside Community Committee, Counterplaintiff and
                      Third-Party Plaintiff-Appellant; W.A. George Insurance Agency,
                      Third-Party Defendant-Appellee).


District & No.        First District, Second Division
                      Docket No. 1-14-1845


Filed                 November 1, 2016


Decision Under        Appeal from the Circuit Court of Cook County, No. 12-CH-23277; the
Review                Hon. Sophia Hall, Judge, presiding.



Judgment              Reversed and remanded.



Counsel on            Robert F. Harris, Public Guardian, of Chicago (Jill P. Runk, of
Appeal                counsel), for appellant.

                      Anthony J. Tunney and Robert E. Elworth, of HelperBroom LLC, of
                      Chicago, appellee.



Panel                 JUSTICE HYMAN delivered the judgment of the court, with opinion.
                      Justices Neville and Pierce concurred in the judgment and opinion.
                                            OPINION

¶1       Tragically, two-year old Angel Hill was killed while in the care of her mother, Angel
     Green, and her boyfriend, Anthony Prater. At the time of Angel’s death, she and her siblings
     were wards of the court with the Illinois Department of Children and Family Services
     (DCFS) acting as the children’s guardian due to findings of abuse. DCFS retained Lakeside
     Community Committee (Lakeside) to monitor the children’s visits to Green’s home. During
     one visit, Green informed a Lakeside caseworker of bruises on Angel’s stomach. The
     caseworker took no action. A few days later, Angel was dead; Green and Prater were charged
     with her murder.
¶2       On behalf of Angel’s estate, the Cook County public guardian sued Lakeside for
     wrongful death. Lakeside agreed to a consent judgment in the amount of $3.5 million and
     assigned its claims against its insurer, Scottsdale Insurance Company, and its insurance
     broker, W.A. George Insurance Agency (W.A. George), to the public guardian. Scottsdale
     denied coverage and filed a declaratory judgment action. The public guardian then filed a
     third-party complaint against W.A. George, alleging fraud, negligence, breach of contract,
     and breach of fiduciary duty in procuring the insurance policy. The trial court dismissed the
     third-party complaint on statute of limitations grounds, finding Lakeside knew or should
     have known that W.A. George obtained the wrong type of insurance policy when the policy
     was procured, more than two years before the third-party complaint was filed. We disagree
     and reverse. Lakeside’s cause of action accrued when it learned its insurer was denying
     coverage, not when the policy was procured. Because Lakeside filed its claim less than two
     years after learning of the denial of coverage, the statute of limitations poses no bar to the
     action.

¶3                                       BACKGROUND
¶4       Lakeside, a long-established nonprofit corporation, contracts with DCFS to provide foster
     care and child welfare services such as supervising foster families and children who have
     been made wards of the state, including children victimized by abuse. In early 2009,
     Lakeside asked W.A. George, an insurance broker, to obtain an appropriate insurance policy
     to cover its services. Lakeside representatives met with W.A. George agents in February
     2009 to provide information about Lakeside’s insurance needs and discuss the nature of the
     business, including its role as a DCFS contractor. Lakeside gave W.A. George a brochure
     describing Lakeside’s programs and services and its affiliation with DCFS. Based on this
     information, W.A. George applied for and obtained insurance from Scottsdale Insurance
     Company (Scottsdale) on Lakeside’s behalf. The policy was a commercial general liability
     policy, effective until March 2010, and then renewed for another year, to March 2011. In at
     least two places—the supplemental declarations page and the “sexual and/or physical
     liability coverage form”—the policy erroneously described Lakeside’s business as a
     “halfway house.”

¶5                          Angel Hill’s Short Life and Tragic Death
¶6       Angel Hill spent her entire life in DCFS custody and foster care. Her mother, Angel
     Green, came to the attention of DCFS in October 2006, when her two-month-old son
     presented with multiple physical injuries, including several broken bones and swelling and

                                                -2-
       bruising to the back of the head. The circuit court entered an order finding that Green’s two
       children had been abused and neglected, made them wards of the court, appointed DCFS as
       their guardian, and placed the two children in foster care with their grandmother. In
       November 2006, DCFS assigned Lakeside to monitor and provide social services to the
       children and the family.
¶7         Immediately after her birth in August 2008, Angel was placed in DCFS custody due to
       the serious and substantial risk her mother posed. Like her two siblings, Angel was cared for
       by her grandmother. In April 2010, the juvenile court granted Green overnight visits with her
       children in her home, and by October 2010, the children were spending six days a week with
       Green. When the juvenile court learned Green was dating Anthony Prater, a convicted
       murderer, the court ordered Prater not be present during the children’s visits and required
       Lakeside to perform unannounced visits to Green’s home to ensure the children’s safety and
       well-being.
¶8         Between October 6 and 11, 2010, the children stayed at Green’s home for an
       unsupervised visit. On the morning of October 9, Green called a caseworker to check in.
       Green told the caseworker Angel had a bruise on her stomach and had been crying during the
       night. The Lakeside caseworker did not go to Green’s home to see the bruise, did not instruct
       Green to take Angel to the hospital, and did not take any action to ensure Angel’s safety and
       welfare. On October 11, Green claims she found Angel dead. An autopsy determined that
       Angel died from multiple internal injuries caused by blunt force trauma. Green and Prater
       were charged with murder, as well as other lesser offenses, in connection with Angel’s death.

¶9                                    The Circuit Court Proceedings
¶ 10       On March 22, 2012, the public guardian, as independent administrator of Angel Hill’s
       estate, filed a complaint in the circuit court against Lakeside, Green, and Prater for wrongful
       death. Lakeside settled with the public guardian and entered into a consent judgment in the
       amount of $3.5 million. On April 6, 2012, Lakeside submitted the public guardian suit to
       Scottsdale through W.A. George. Scottsdale denied the claim on May 4, 2012, and filed a
       declaratory judgment action on June 12, 2012. (While this appeal was pending, the circuit
       court granted Scottsdale’s motion for summary judgment, finding no coverage under the
       policy.)
¶ 11       On August 10, 2012, Lakeside filed its answer, affirmative defenses, and counterclaim to
       Scottsdale’s declaratory judgment action. Lakeside also filed its initial third-party complaint
       against W.A. George, alleging fraud, negligence, breach of contract, and breach of fiduciary
       duty. Lakeside contended, in short, that it suffered damages because W.A. George failed to
       procure the proper type of policy based on the information it provided and thus left Lakeside
       without insurance coverage for the claim involving Angel’s death. W.A. George moved to
       dismiss alleging, in part, that Lakeside’s third-party complaint was barred by the two year
       statute of limitations for claims against an insurance producer under section 13-214.4 of the
       Code of Civil Procedure (Code) (735 ILCS 5/13-214.4 (West 2014)). That section states, in
       part, “[a]ll causes of action *** against an insurance producer *** concerning the sale,
       placement, procurement, renewal, cancellation of, or failure to procure any policy of
       insurance shall be brought within 2 years of the date the cause of action accrues.” Id. W.A.
       George argued that the cause of action accrued when the insurance policy was issued, which
       was more than two years before the cause of action was filed.

                                                  -3-
¶ 12       After a hearing, the trial court denied the statute of limitations argument but granted
       W.A. George leave to file another motion regarding Lakeside’s duty to request a copy of the
       insurance policy. W.A. George refiled its motion to dismiss, relying primarily on Hoover v.
       Country Mutual Insurance Co., 2012 IL App (1st) 110939, to argue that the statute of
       limitations commenced when W.A. George procured the policy for Lakeside in March or
       April 2009 and the filing of the August 2012 third-party complaint was beyond the two-year
       statute of limitations.
¶ 13       After another hearing, the trial court granted W.A. George’s motion to dismiss, without
       prejudice, and gave Lakeside 21 days to refile or amend its third-party complaint. The court
       stated “in this particular case, and based upon the law that I reviewed, *** the allegations in
       the complaint are not sufficient to allege a circumstance where tolling would occur. ***
       Lakeside alleges no facts which would give a reasonable basis for it not knowing the terms of
       its policy.” On November 8, 2013, Lakeside filed an amended third-party complaint, and
       W.A. George again moved to dismiss. At the hearing, Lakeside’s attorney argued that
       Lakeside assumed, based on its meeting with W.A. George representatives and the face of
       the policy, that it had a commercial general liability policy with an endorsement that covers
       physical and sexual abuse claims, but that W.A. George procured a policy that erroneously
       describes Lakeside as a “halfway house,” and that the endorsement only covered physical
       and sexual abuse by Lakeside employees, both of which precluded coverage.
¶ 14       The trial court granted the motion to dismiss, with prejudice, under section 2-619(a)(5) of
       the Code. The trial court stated, “if you had the policy, that would have put you on notice as
       to all these issues that you raised during the argument.” The court granted the motion to
       dismiss. (Lakeside settled with the public guardian for $3.5 million and in a consent
       judgment assigned its claims against W.A. George to the public guardian.)

¶ 15                                           ANALYSIS
¶ 16       As an initial matter, Illinois Supreme Court Rule 342(a) requires an appellant’s brief to
       include “as an appendix, *** a complete table of contents, with page references, of the record
       on appeal.” Ill. S. Ct. R. 342(a) (eff. Jan. 1, 2005). The table of contents to the public
       guardian’s brief does not comply with Rule 342(a). The brief does not contain a table of
       contents to the record on appeal, but instead a one-page table of contents with references to
       the pages of the appendix attached to the appellant brief.
¶ 17       If counsel is unsure about how to prepare a formal brief, it is better to seek clarification.
       When a brief fails to follow the rules, we may dismiss it. Fender v. Town of Cicero, 347 Ill.
       App. 3d 46, 51 (2004). But the argument section of the public guardian’s appellant brief
       provides references to the volume and pages of the record, as required by Illinois Supreme
       Court Rule 341(h)(7) (eff. July 1, 2008), so we are able to assess whether the facts the public
       guardian presents are accurate and a fair portrayal. Thus, we choose to exercise our discretion
       and address the merits.

¶ 18                                      Statute of Limitations
¶ 19       A motion to dismiss based on section 2-619 admits the legal sufficiency of the complaint,
       but asserts that the claim is defeated based on certain defects, defenses, or other affirmative
       matter. Mount Mansfield Insurance Group, Inc. v. American International Group, Inc., 372 Ill.
       App. 3d 388, 392 (2007). In particular, section 2-619(a)(5) permits the circuit court to

                                                   -4-
       dismiss a cause of action if was not commenced within the time limited by law. We review a
       section 2-619 order of dismissal de novo. Porter v. Decatur Memorial Hospital, 227 Ill. 2d
343, 352 (2008).
¶ 20       The parties agree that the two-year statute of limitations set forth in section 13-214.4
       governs Lakeside’s negligent procurement and breach of contract claims against W.A.
       George. (735 ILCS 5/13-214.4 (West 2014)). See State Farm Fire & Casualty Co. v. John J.
       Rickhoff Sheet Metal Co., 394 Ill. App. 3d 548, 565 (2009) (Two year statute of limitations in
       section 13-214.4 “encompasses [all] claims by an insured against his insurance agent.”). That
       section provides that “[a]ll causes of action brought by any person or entity under any statute
       or any legal or equitable theory against an insurance producer, registered firm, or limited
       insurance representative concerning the sale, placement, procurement, renewal, cancellation
       of, or failure to procure any policy of insurance shall be brought within 2 years of the date
       the cause of action accrues.” 735 ILCS 5/13-214.4 (West 2014). This encompasses claims by
       an insured against its insurance agent or broker. State Farm Fire & Casualty Co. v. John J.
       Rickhoff Sheet Metal Co., 394 Ill. App. 3d 548, 565 (2009); United General Title Insurance
       Co. v. AmeriTitle, Inc., 365 Ill. App. 3d 142, 152 (2006) (citing AYH Holdings, Inc. v. Avreco,
       Inc., 357 Ill. App. 3d 17, 32 (2005), overruled on other grounds by Travelers Casualty &
       Surety Co. v. Bowman, 229 Ill. 2d 461 (2008)).
¶ 21       The parties disagree as to when Lakeside’s causes of action against W.A. George
       accrued. W.A. George maintains that both causes of action accrued when it procured the
       policy for Lakeside because Lakeside should have reviewed the policy then and could have
       discovered the deficiency. Lakeside contends that the discovery rule applies to delay
       commencement of the statute of limitations until a plaintiff knows or reasonably should
       know of its injury and that it was wrongfully caused. According to Lakeside, the statute of
       limitations did not begin to run until, at the earliest, when Scottsdale denied coverage on May
       4, 2012. Lakeside further contends timeliness of its claims, having filed them within a little
       more than three months after Scottsdale denied coverage.

¶ 22                                         Discovery Rule
¶ 23       The discovery rule was developed to “avoid mechanical application of a statute of
       limitations in situations” involving individuals who would be barred from suit before even
       being aware of an injury. Hermitage Corp. v. Contractors Adjustment Co., 166 Ill. 2d 72,
       77-78 (1995). The rule tolls the limitations period until a person “knows or reasonably should
       know of his injury and also knows or reasonably should know that it was wrongfully
       caused.” Knox College v. Celotex Corp., 88 Ill. 2d 407, 415 (1981).
¶ 24       “Wrongfully caused” does not mean knowledge of a specific defendant’s negligent
       conduct or knowledge that an actionable wrong was committed. Steinmetz v. Wolgamot, 2013
IL App (1st) 121375, ¶ 30 (citing Castello v. Kalis, 352 Ill. App. 3d 736, 744-45 (2004)).
       Rather, a plaintiff knows or should know his or her injury was “wrongfully caused” when he
       or she “becomes possessed of sufficient information concerning [the] injury and its cause to
       put a reasonable person on inquiry to determine whether actionable conduct is involved.”
       (Internal quotation marks omitted.) Steinmetz, 2013 IL App (1st) 121375, ¶ 30; see also Knox
       College, 88 Ill. 2d at 416, and Hanks v. Cotler, 2011 IL App (1st) 101088, ¶ 19 (“the
       commencement of the limitations period” is tolled “until the potential plaintiff possesses


                                                  -5-
       sufficient information concerning his or her injury and its cause to put a reasonable person on
       notice to make further inquiries”).
¶ 25       Under well-settled law in Illinois, once an injured person knows or reasonably should
       have known both of the injury and that it was wrongfully caused, the person carries the
       burden to inquire further as to whether a legal remedy exists. Castello, 352 Ill. App. 3d at
       745; Mitsias v. I-Flow Corp., 2011 IL App (1st) 101126, ¶ 23 (“as soon as [the plaintiff] has
       sufficient information about her injury and its cause to spark inquiry in a reasonable person
       as to whether the conduct of the party who caused her injury might be legally actionable,”
       plaintiff has burden to “investigate whether she has a viable cause of action”). The rule
       encourages diligent investigation by potential plaintiffs without foreclosing any claims about
       which the plaintiffs could not have been aware. Mitsias, 2011 IL App (1st) 101126, ¶ 21. As
       our supreme court explained: “In that way, an injured person is not held to a standard of
       knowing the inherently unknowable [citation], yet once it reasonably appears that an injury
       was wrongfully caused, the party may not slumber on his [or her] rights.” Nolan v.
       Johns-Manville Asbestos, 85 Ill. 2d 161, 171 (1981).
¶ 26       Usually, the time a plaintiff knows or reasonably should have known about an injury and
       that it was wrongfully caused presents a question of fact. Nair v. Bloom, 383 Ill. App. 3d 867,
       870 (2008) (citing Witherell v. Weimer, 85 Ill. 2d 146, 156 (1981)). But, where “it is apparent
       from the undisputed facts *** that only one conclusion can be drawn, the question becomes
       one for the court” (Witherell, 85 Ill. 2d at 156) and can be resolved as a matter of law,
       making a section 2-619 dismissal on statute of limitations grounds appropriate. See Castello,
352 Ill. App. 3d at 744 (citing Witherell, 85 Ill. 2d at 156); see also Nair, 383 Ill. App. 3d at
       870; Saunders v. Klungboonkrong, 150 Ill. App. 3d 56, 61 (1986) (“If only one conclusion
       can be drawn from the undisputed facts, the question of the timeliness of the plaintiff’s
       complaint is for the court to decide.”).
¶ 27       Our courts have repeatedly applied the discovery rule to causes of action, such as this
       one, brought against an insurance broker or agent, which would otherwise be barred by the
       two year statute of limitations in section 13-214.4 of the Code (735 ILCS 5/13-214.4 (West
       2010)). See e.g., Broadnax v. Morrow, 326 Ill. App. 3d 1074 (2002); Indiana Insurance Co. v.
       Machon & Machon, Inc., 324 Ill. App. 3d 300 (2001); General Casualty Co. v. Carrol Tiling
       Service, Inc., 342 Ill. App. 3d 883, 899-900 (2003).
¶ 28       In Indiana Insurance Co., we held that the discovery rule applies to section 13-214.4,
       where an insurance company brought a claim against its agent. But, because the insurance
       company failed to meet its burden of pleading sufficient facts to invoke the discovery rule,
       we did not rule on the precise time that a claim against an insurance agent begins to run.
¶ 29       The point of accrual of the cause of action was specifically decided in Broadnax, a case
       involving a claim against an insurance agent. We held the claim accrued at the time of the
       denial of coverage and not after damages were sustained as a result of the denial of coverage.
       Broadnax, 326 Ill. App. 3d at 1081. In Broadnax, the plaintiff property owner alleged that the
       defendant negligently failed to procure an insurance policy that met its insurance needs on a
       piece of property the plaintiff wanted to renovate and develop. Id. at 1076. When a fire
       destroyed the property before it was developed, the plaintiff brought a declaratory judgment
       action against the insurance company seeking coverage. The trial court granted summary
       judgment in favor of the insurer, citing plaintiff’s failure to comply with the vacancy
       provisions of the policy, which was affirmed on appeal.

                                                   -6-
¶ 30       Plaintiff then filed a separate negligence action against the insurance agent. Id. at
       1076-77. Defendant moved to dismiss, arguing that the plaintiff failed to file the negligence
       claim within the two year statute of limitations. The trial court granted the motion, which,
       again, was affirmed on appeal. After recognizing the fiduciary nature of the relationship
       between insured and insurance agent, we applied the discovery rule. Id. at 1080-81. But,
       because section 2-613 of the Code (735 ILCS 5/2-613 (West 1998)) permits the pleading of
       alternative theories of recovery, we found the plaintiff knew or should have known of the
       injury when his insurance claim was first denied and should not have waited until the
       outcome of declaratory judgment proceedings to determine whether coverage existed.
       Broadnax, 326 Ill. App. 3d at 1081. A dissenting opinion in Broadnax criticized the majority
       for requiring plaintiffs to file “anticipatory” lawsuits based on the assumption that the court
       would rule against them. Id. at 1083 (Cook, J., dissenting).
¶ 31       Broadnax has been followed in several cases to find that a cause of action against an
       insurance agent accrues when coverage is denied. State Farm Fire & Casualty Co. v. John J.
       Rickhoff Sheet Metal Co., 394 Ill. App. 3d 548, 566 (2009) (holding cause of action against
       insurance broker accrues at “the moment when the coverage is denied” and is extended by
       the discovery rule “until the plaintiff learns of the denial of coverage, if the plaintiff was not
       immediately aware of it”); General Casualty Co., 342 Ill. App. 3d at 899-900 (holding that
       the discovery rule tolled applicable statute of limitations to plaintiff’s third-party breach of
       fiduciary duty claim against insurance agent until insurer filed claim seeking declaration that
       plaintiff was not covered by workers’ compensation policy). See also Commonwealth
       Insurance Co. v. Stone Container Corp., 323 F.3d 507, 510-11 (7th Cir. 2003) (compared
       Broadnax and Indiana Insurance to the law in other jurisdictions and found nothing “outside
       the norm”).
¶ 32       W.A. George asserts that if Lakeside had read its policy, as it was obligated to do, it
       would have discovered W.A. George’s breach and sought a resolution before Angel was
       killed and before the claim was denied. For support, W.A. George relies on Hoover v.
       Country Mutual Insurance Co., 2012 IL App (1st) 110939.
¶ 33       The plaintiffs in Hoover built a home on their property and obtained a policy from
       Country Mutual insuring against a loss in the event of fire or other casualty. Id. ¶ 4. A few
       years later, realizing that they would not be able to rebuild their home with their own labor,
       as they had done, the plaintiffs contacted a Country Mutual agent to increase the liability
       limits to cover the replacement cost of the home and its contents. Id. ¶ 20. The plaintiffs
       contended that the Country Mutual agent did not ascertain the actual replacement cost of the
       home and did not advise them that they would not receive the replacement cost unless they
       purchased a policy with liability limits of at least 80% of the actual replacement cost. Id.
       ¶ 21. They also contended the agent led them to believe that the he had obtained a policy that
       would cover the actual replacement cost. Id.
¶ 34       Country Mutual delivered a new policy to the plaintiffs in May 2007. Id. ¶ 4. In January
       2008 the home was destroyed in an explosion. Id. ¶ 13. After making several payments to the
       plaintiffs, the agent informed them that Country Mutual would make no further loss
       payments. He also informed them that their policy did not entitle them to full replacement
       cost coverage because they purchased a policy with a liability limit that was less than 80% of
       the replacement cost. Id. ¶ 17. The homeowners sued Country Mutual and the agent, alleging
       breach of contract, bad faith, and negligence. Id. ¶ 19. Country Mutual and the agent

                                                   -7-
       separately moved to dismiss, arguing, in part, that the statute of limitations barred plaintiffs’
       claims. Id. ¶ 24. Plaintiffs argued that the discovery rule postponed the running of the statute
       of limitations period until they learned of their injury, which was when the agent informed
       them that Country Mutual would not make any further payments. Id. ¶ 26. The trial court
       dismissed all claims as time barred. Id. ¶ 27.
¶ 35       We affirmed the trial court, finding, in relevant part, that when the plaintiffs spoke to the
       Country Mutual agent, they only sought to increase the liability limits in the policy but did
       not seek to change two policy provisions: (1) the provision stating that the liability limit for
       the dwelling had to be at least 80% of the replacement cost to satisfy the requirement for
       replacement cost coverage and (2) the condition providing that Country Mutual would not be
       liable in any one occurrence for more than the applicable limit of liability. Id. ¶ 56. The
       declarations page of the policy expressly limited the amount Country Mutual would pay, and
       the conditions section stated that Country Mutual would not be liable in any one occurrence
       for more than the limit of liability. Id. ¶ 58. The court found that when Country Mutual
       provided the plaintiffs with a copy of the policy, they “knew or should have known” of the
       policy’s shortcomings. We rejected plaintiffs’ argument that the discovery rule tolled the
       statute of limitations and found that because the plaintiffs received the policy more than two
       years before they filed their complaint, the statute of limitations precluded their claims. Id.
       ¶ 61.
¶ 36       W.A. George contends that, as in Hoover, the discovery rule should not be applied to toll
       the statute of limitations because Lakeside was put on notice that the policy was inadequate
       on the date it was issued. But Hoover is readily distinguishable. First, the circumstances in
       which Lakeside acquired its policy differ significantly from the circumstances in Hoover.
       There, the plaintiffs already had a homeowners’ policy and were negotiating directly with a
       Country Mutual agent to amend just one portion—the limits in the event of a complete loss
       of the home. While the specific type of loss that could occur—whether by fire, tornado or, as
       did happen, explosion—was unknown, the plaintiffs were seeking a specific provision—the
       full cost of replacing the house—and could be expected to determine if the provision they
       sought was there.
¶ 37       Conversely, Lakeside hired W.A. George to procure a policy that would cover multiple
       types of claims it might file in the course of its business as a social services agency and
       DCFS contactor. Even if representatives from Lakeside had read the policy, they would not
       know in advance that a claim involving the murder of a child in DCFS custody was not
       covered until the claim was denied. If, like the plaintiffs in Hoover, Lakeside had sought to
       renegotiate its policy to specifically request coverage for claims involving the murder of a
       child in its care and then failed to read the policy, the holding in Hoover might apply. But
       that is not what occurred. Moreover, under W.A. George’s argument, Lakeside would have to
       know all possible claims at the time the policy was issued and read the policy to determine if
       the policy covered them.
¶ 38       Indiana Insurance, Broadnax, and similar cases point to the same moment for the accrual
       of a claim against an insurance producer—when coverage is denied. Broadnax, 326 Ill. App.
3d at 1081; Indiana Insurance, 324 Ill. App. 3d at 304. But as Indiana Insurance explains, if
       the plaintiff was not immediately aware of the denial of coverage, the “discovery rule” may
       nevertheless delay the commencement of the statute of limitations period until the plaintiff
       learns of the denial. Id. Lakeside became aware of the denial of coverage on May 4, 2016,

                                                   -8-
       when Scottsdale denied the coverage. Because Lakeside filed its third party complaint
       against W.A. George only three months later, the statute of limitations had not expired. Thus,
       we reverse the dismissal of Lakeside’s third-party causes of action and remand for further
       proceedings.

¶ 39      Reversed and remanded.




                                                  -9-